Per Curiam:

Insofar as the appeal attacks the validity of the computation of appellant’s tax under the Wisconsin Emergency Tax on Inheritances, Wis. Stat. (1947) § 72.74 (2), the judgment of the Wisconsin Supreme Court is affirmed. Treichler v. Wisconsin, 338 U. S. 251 (1949). Insofar as the appeal attacks the validity of the computation of appellant’s tax under the Wisconsin Estate Tax, Wis. Stat. (1947) § 72.50, the appeal is dismissed, that portion of the judgment of the Wisconsin Supreme Court resting on an adequate nonfederal ground.